
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.49


SUBSIDIARY GUARANTY


        THIS SUBSIDIARY GUARANTY (this "Guaranty") is made as of the 17th day of
June, 2002, by MAGNETEK ADS POWER, INC., a Delaware corporation; MAGNETEK
LEASING CORPORATION, a Delaware corporation, MAGNETEK MONDEL HOLDING, INC., a
Delaware corporation; and J-TEC, INC., an Ohio corporation (collectively, the
"Subsidiary Guarantors") in favor of the Agent, for the benefit of the Lenders,
under the Credit Agreement referred to below;

WITNESSETH:

        WHEREAS, MAGNETEK, INC., a Delaware corporation (the "Principal") and
Bank One, Kentucky, NA, a national banking association having an office in
Louisville, Kentucky, as Agent (the "Agent"), and certain other Lenders from
time to time party thereto have entered into a certain Credit Agreement dated as
of even date herewith (as same may be amended or modified from time to time, the
"Credit Agreement"), providing, subject to the terms and conditions thereof, for
extensions of credit to be made by the Lenders to the Principal;

        WHEREAS, it is a condition precedent to the Agent and the Lenders
executing the Credit Agreement that each of the Subsidiary Guarantors execute
and deliver this Guaranty whereby each of the Subsidiary Guarantors shall
guarantee the payment when due, subject to Section 9 hereof, of all Guaranteed
Obligations, as defined below; and

        WHEREAS, in consideration of the financial and other support that the
Principal has provided, and such financial and other support as the Principal
may in the future provide, to the Subsidiary Guarantors, and in order to induce
the Lenders and the Agent to enter into the Credit Agreement, and the Lenders
and their Affiliates to enter into one or more Rate Management Transactions with
the Principal, and because each Subsidiary Guarantor has determined that
executing this Guaranty is in its interest and to its financial benefit, each of
the Subsidiary Guarantors is willing to guarantee the obligations of the
Principal under the Credit Agreement, any Note, any Rate Management Transaction,
and the other Loan Documents;

        NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        SECTION 1.1.    Selected Terms Used Herein.    

        "Guaranteed Obligations" is defined in Section 3 below.

        SECTION 1.2.    Terms in Credit Agreement.    Other capitalized terms
used herein but not defined herein shall have the meaning set forth in the
Credit Agreement.

        SECTION 2.1.    Representations and Warranties.    Each of the
Subsidiary Guarantors represents and warrants (which representations and
warranties shall be deemed to have been renewed upon each Borrowing Date under
the Credit Agreement) that:

        (a)  It is a corporation, partnership or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.

        (b)  It has the power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder. The execution
and delivery by it of this Guaranty and the performance of its obligations
hereunder have been duly authorized by proper corporate proceedings, and this
Guaranty constitutes a legal, valid and binding obligation of such Subsidiary
Guarantor enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally.

--------------------------------------------------------------------------------


        (c)  Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or any of its subsidiaries
or (ii) its articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which it or any of its
subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of
such Subsidiary Guarantor or a subsidiary thereof pursuant to the terms of any
such indenture, instrument or agreement. No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by it or any of its subsidiaries, is required to be obtained
by it or any of its subsidiaries in connection with the execution and delivery
of this Guaranty or the performance by it of its obligations hereunder or the
legality, validity, binding effect or enforceability of this Guaranty.

        SECTION 2.2.    Covenants.    Each of the Subsidiary Guarantors
covenants that, so long as any Lender has any Commitment outstanding under the
Credit Agreement, any Rate Management Transaction remains in effect or any of
the Guaranteed Obligations shall remain unpaid, that it will, and, if necessary,
will enable the Principal to, fully comply with those covenants and agreements
set forth in the Credit Agreement.

        SECTION 3.    The Guaranty.    Subject to Section 9 hereof, each of the
Subsidiary Guarantors hereby absolutely and unconditionally guarantees, as
primary obligor and not as surety, the full and punctual payment (whether at
stated maturity, upon acceleration or early termination or otherwise, and at all
times thereafter) and performance of the Obligations and the Rate Management
Obligations with the Lenders, including without limitation any such Obligations
or Rate Management Obligations incurred or accrued during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, whether or not
allowed or allowable in such proceeding (collectively, subject to the provisions
of Section 9 hereof, being referred to collectively as the "Guaranteed
Obligations"). Upon failure by the Principal to pay punctually any such amount,
each of the Subsidiary Guarantors agrees that it shall forthwith on demand pay
to the Agent for the benefit of the Lenders and, if applicable, their
Affiliates, the amount not so paid at the place and in the manner specified in
the Credit Agreement, any Note, any Rate Management Transaction or the relevant
Loan Document, as the case may be. This Guaranty is a guaranty of payment and
not of collection. Each of the Subsidiary Guarantors waives any right to require
the Lender to sue the Principal, any other guarantor, or any other person
obligated for all or any part of the Guaranteed Obligations, or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

        SECTION 4.    Guaranty Unconditional.    Subject to Section 9 hereof,
the obligations of each of the Subsidiary Guarantors hereunder shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

          (i)  any extension, renewal, settlement, compromise, waiver or release
in respect of any of the Guaranteed Obligations, by operation of law or
otherwise, or any obligation of any other guarantor of any of the Guaranteed
Obligations, or any default, failure or delay, willful or otherwise, in the
payment or performance of the Guaranteed Obligations;

        (ii)  any modification or amendment of or supplement to the Credit
Agreement, any Note, any Rate Management Transaction or any other Loan Document;

        (iii)  any release, nonperfection or invalidity of any direct or
indirect security for any obligation of the Principal under the Credit
Agreement, any Note, the Security Agreement, any Rate Management Transaction,
any other Loan Document, or any obligations of any other guarantor of

2

--------------------------------------------------------------------------------




any of the Guaranteed Obligations, or any action or failure to act by the Agent,
any Lender or any Affiliate of any Lender with respect to any collateral
securing all or any part of the Guaranteed Obligations;

        (iv)  any change in the corporate existence, structure or ownership of
the Principal or any other guarantor of any of the Guaranteed Obligations, or
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
the Principal, or any other guarantor of the Guaranteed Obligations, or its
assets or any resulting release or discharge of any obligation of the Principal,
or any other guarantor of any of the Guaranteed Obligations;

        (v)  the existence of any claim, setoff or other rights which the
Subsidiary Guarantors may have at any time against the Principal, any other
guarantor of any of the Guaranteed Obligations, the Agent, any Lender or any
other Person, whether in connection herewith or any unrelated transactions;

        (vi)  any invalidity or unenforceability relating to or against the
Principal, or any other guarantor of any of the Guaranteed Obligations, for any
reason related to the Credit Agreement, any Rate Management Transaction, any
other Loan Document, or any provision of applicable law or regulation purporting
to prohibit the payment by the Principal, or any other guarantor of the
Guaranteed Obligations, of the principal of or interest on any Note or any other
amount payable by the Principal under the Credit Agreement, any Note, any Rate
Management Transaction or any other Loan Document; or

      (vii)  any other act or omission to act or delay of any kind by the
Principal, any other guarantor of the Guaranteed Obligations, the Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of any Subsidiary Guarantor's obligations hereunder.

        SECTION 5.    Discharge Only Upon Payment In Full: Reinstatement In
Certain Circumstances.    Each of the Subsidiary Guarantor's obligations
hereunder shall remain in full force and effect until all Guaranteed Obligations
shall have been indefeasibly paid in full, the Commitments under the Credit
Agreement shall have terminated or expired and all Rate Management Transactions
have terminated or expired. If at any time any payment of the principal of or
interest on any Note or any other amount payable by the Principal or any other
party under the Credit Agreement, any Rate Management Transaction or any other
Loan Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Principal or otherwise, each of
the Subsidiary Guarantor's obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.

        SECTION 6.    Waivers.    Each of the Subsidiary Guarantors irrevocably
waives acceptance hereof, presentment, demand, protest and, to the fullest
extent permitted by law, any notice not provided for herein, as well as any
requirement that at any time any action be taken by any Person against the
Principal, any other guarantor of any of the Guaranteed Obligations, or any
other Person.

        SECTION 7.    Subrogation.    Each of the Subsidiary Guarantors hereby
agrees not to assert any right, claim or cause of action, including, without
limitation, a claim for subrogation, reimbursement, indemnification or
otherwise, against the Principal arising out of or by reason of this Guaranty or
the obligations hereunder, including, without limitation, the payment or
securing or purchasing of any of the Guaranteed Obligations by any of the
Subsidiary Guarantors unless and until the Guaranteed Obligations are
indefeasibly paid in full, any commitment to lend under the Credit Agreement and
any other Loan Documents is terminated and all Rate Management Transactions have
terminated or expired.

        SECTION 8.    Stay of Acceleration.    If acceleration of the time for
payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Principal, all

3

--------------------------------------------------------------------------------


such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Note, any Rate Management Transaction or any other Loan Document
shall nonetheless be payable by each of the Subsidiary Guarantors hereunder
forthwith on demand by the Agent made at the request of the Required Lenders.

        SECTION 9.    Limitation on Obligations.    (a) The provisions of this
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Subsidiary Guarantor under this Guaranty would otherwise be
held or determined to be avoidable, invalid or unenforceable on account of the
amount of such Subsidiary Guarantor's liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such liability shall, without any further action by the Subsidiary
Guarantors, the Agent or any Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Subsidiary Guarantor's "Maximum Liability"). This Section 9(a) with respect to
the Maximum Liability of the Subsidiary Guarantors is intended solely to
preserve the rights of the Agent hereunder to the maximum extent not subject to
avoidance under applicable law, and neither the Subsidiary Guarantor nor any
other person or entity shall have any right or claim under this Section 9(a)
with respect to the Maximum Liability, except to the extent necessary so that
the obligations of the Subsidiary Guarantor hereunder shall not be rendered
voidable under applicable law.

        (b)  Each of the Subsidiary Guarantors agrees that the Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of each Subsidiary Guarantor, and may exceed the aggregate Maximum Liability of
all other Subsidiary Guarantors, without impairing this Guaranty or affecting
the rights and remedies of the Agent hereunder. Nothing in this Section 9(b)
shall be construed to increase any Subsidiary Guarantor's obligations hereunder
beyond its Maximum Liability.

        (c)  In the event any Subsidiary Guarantor (a "Paying Subsidiary
Guarantor") shall make any payment or payments under this Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Guaranty, each other Subsidiary Guarantor
(each a "Non-Paying Subsidiary Guarantor") shall contribute to such Paying
Subsidiary Guarantor an amount equal to such Non-Paying Subsidiary Guarantor's
"Pro Rata Share" of such payment or payments made, or losses suffered, by such
Paying Subsidiary Guarantor. For the purposes hereof, each Non-Paying Subsidiary
Guarantor's "Pro Rata Share" with respect to any such payment or loss by a
Paying Subsidiary Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Subsidiary Guarantor's Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Subsidiary Guarantor's Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Subsidiary Guarantor from the Principal after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Subsidiary Guarantors hereunder (including such Paying Subsidiary Guarantor)
as of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Liability has
not been determined for any Subsidiary Guarantors, the aggregate amount of all
monies received by such Subsidiary Guarantors from the Principal after the date
hereof (whether by loan, capital infusion or by other means). Nothing in this
Section 9 (c) shall affect any Subsidiary Guarantor's several liability for the
entire amount of the Guaranteed Obligations (up to such Subsidiary Guarantor's
Maximum Liability). Each of the Subsidiary Guarantors covenants and agrees that
its right to receive any contribution under this Guaranty from a Non-Paying
Subsidiary Guarantor shall be subordinate and junior in right of payment to all
the Guaranteed Obligations. The provisions of this Section 9(c) are for the
benefit of both the Agent and the Subsidiary Guarantors and may be enforced by
any one, or more, or all of them in accordance with the terms hereof.

4

--------------------------------------------------------------------------------


        SECTION 10.    Application of Payments.    All payments received by the
Agent hereunder shall be applied by the Agent to payment of the Guaranteed
Obligations in the following order unless a court of competent jurisdiction
shall otherwise direct:

        (a)  FIRST, to payment of all costs and expenses of the Agent incurred
in connection with the collection and enforcement of the Guaranteed Obligations
or of any security interest granted to the Agent in connection with any
collateral securing the Guaranteed Obligations;

        (b)  SECOND, to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest and fees, pro rata among the Lenders
and their Affiliates in accordance with the amount of such accrued and unpaid
interest and fees owing to each of them;

        (c)  THIRD, to payment of the principal of the Guaranteed Obligations
and the net early termination payments and any other Rate Management Obligations
then due and unpaid from the Borrower to any of the Lenders or their Affiliates,
pro rata among the Lenders and their Affiliates in accordance with the amount of
such principal and such net early termination payments and other Rate Management
Obligations then due and unpaid owing to each of them; and

        (d)  FOURTH, to payment of any Guaranteed Obligations (other than those
listed above) pro rata among those parties to whom such Guaranteed Obligations
are due in accordance with the amounts owing to each of them.

        SECTION 11.    Notices.    All notices, requests and other
communications to any party hereunder shall be given or made by telecopier or
other writing and telecopied, or mailed or delivered to the intended recipient
at its address or telecopier number set forth on the signature pages hereof or
such other address or telecopy number as such party may hereafter specify for
such purpose by notice to the Agent in accordance with the provisions of
Article XIII of the Credit Agreement. Except as otherwise provided in this
Guaranty, all such communications shall be deemed to have been duly given when
transmitted by telecopier, or personally delivered or, in the case of a mailed
notice sent by certified mail return-receipt requested, on the date set forth on
the receipt (provided, that any refusal to accept any such notice shall be
deemed to be notice thereof as of the time of any such refusal), in each case
given or addressed as aforesaid.

        SECTION 12.    No Waivers.    No failure or delay by the Agent or any
Lenders in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided in this Guaranty, the Credit
Agreement, any Note, any Rate Management Transaction and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.

        SECTION 13.    No Duty to Advise.    Each of the Subsidiary Guarantors
assumes all responsibility for being and keeping itself informed of the
Principal's financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each of the Subsidiary Guarantors
assumes and incurs under this Guaranty, and agrees that neither the Agent nor
any Lender has any duty to advise any of the Subsidiary Guarantors of
information known to it regarding those circumstances or risks.

        SECTION 14.    Successors and Assigns.    This Guaranty is for the
benefit of the Agent and the Lenders and their respective successors and
permitted assigns and in the event of an assignment of any amounts payable under
the Credit Agreement, any Note, any Rate Management Transaction, or the other
Loan Documents, the rights hereunder, to the extent applicable to the
indebtedness so assigned, shall be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Subsidiary Guarantors and their
respective successors and permitted assigns.

5

--------------------------------------------------------------------------------


        SECTION 15.    Changes in Writing.    Neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Subsidiary Guarantors and the Agent with
the consent of the Required Lenders.

        SECTION 16.    Costs of Enforcement.    Each of the Subsidiary
Guarantors agrees to pay all costs and expenses including, without limitation,
all court costs and attorneys' fees and expenses paid or incurred by the Agent
or any Lender or any Affiliate of any Lender in endeavoring to collect all or
any part of the Guaranteed Obligations from, or in prosecuting any action
against, the Principal, the Subsidiary Guarantors or any other guarantor of all
or any part of the Guaranteed Obligations.

        SECTION 17.    GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL.    THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK. EACH OF THE SUBSIDIARY GUARANTORS HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF KENTUCKY AND OF ANY KENTUCKY STATE COURT SITTING IN
JEFFERSON COUNTY AND FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY OF THE OTHER LOAN
DOCUMENTS) OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE SUBSIDIARY
GUARANTORS IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH OF THE SUBSIDIARY GUARANTORS, AND THE AGENT AND THE LENDERS ACCEPTING THIS
GUARANTY, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

        SECTION 18.    Taxes. etc.    All payments required to be made by any of
the Subsidiary Guarantors hereunder shall be made without setoff or counterclaim
and free and clear of and without deduction or withholding for or on account of,
any present or future taxes, levies, imposts, duties or other charges of
whatsoever nature imposed by any government or any political or taxing authority
thereof (but excluding Excluded Taxes), provided, however, that if any of the
Subsidiary Guarantors is required by law to make such deduction or withholding,
such Subsidiary Guarantor shall forthwith (i) pay to the Agent or any Lender, as
applicable, such additional amount as results in the net amount received by the
Agent or any Lender, as applicable, equaling the full amount which would have
been received by the Agent or any Lender, as applicable, had no such deduction
or withholding been made, (ii) pay the full amount deducted to the relevant
authority in accordance with applicable law, and (iii) furnish to the Agent or
any Lender, as applicable, certified copies of official receipts evidencing
payment of such withholding taxes within 30 days after such payment is made.

        SECTION 19.    Setoff.    Without limiting the rights of the Agent or
the Lenders under applicable law, if all or any part of the Guaranteed
Obligations is then due, whether pursuant to the occurrence of a Default or
otherwise, then the Guarantor authorizes the Agent and the Lenders to apply any
sums standing to the credit of the Guarantor with the Agent or any Lender or any
Lending Installation of the Agent or any Lender toward the payment of the
Guaranteed Obligations.

        SECTION 20.    Foreign Currency.    The specification of payment in a
specific currency at a specific place and time pursuant to the Credit Agreement,
any Note, any Rate Management Transaction or any other Loan Document is
essential. That currency or those currencies are also the currency of account
and payment under this Guaranty. If any Subsidiary Guarantor is unable for any
reason to effect payment of a specific currency (other than United States
currency) as required by the preceding

6

--------------------------------------------------------------------------------


sentence or if any Subsidiary Guarantor defaults in the payment when due of any
payment of a specific currency (other than United States currency) under this
Guaranty, the Agent may, at its option, require such payment to be made to the
Agent's principal office in the equivalent amount in United States currency at
the Agent's then current selling rate for electronic transfers of that currency
to the place or places where the Guaranteed Obligations were payable. In the
event that any payment, whether pursuant to a judgment or otherwise, does not
result in payment of the amount of currency due under this Guaranty, upon
conversion to the currency of account and transfer to the place specified for
payment, the Agent and the Lenders have an independent cause of action against
the Subsidiary Guarantors for the deficiency.

        IN WITNESS WHEREOF, each of the Subsidiary Guarantors has caused this
Guaranty to be duly executed, under seal, by its authorized officer as of the
day and year first above written.

    MAGNETEK ADS POWER, INC.
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------


 
 
MAGNETEK LEASING CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------


 
 
MAGNETEK MONDEL HOLDING, INC.
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------


 
 
J-TEC, INC.
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



QuickLinks


SUBSIDIARY GUARANTY
